On Application roe a Rehearing.
Breaux, J.
The defendant defends on the ground that the title to the property was made in the name of plaintiff’s author, as his agents, to secure the payment of $4000, advanced to him to pay the purchase price.
He does not allege any written title, or directly or indirectly refer to any writing, which may have any bearing upon the subject.
*585The plaintiff, over his objections, was examined as a witness; though no interrogatories on facts and articles were propounded, he had every opportunity to examine the plaintiff as a witness, and probe his conscience.
The defendant himself was heard as a witness. He did not intimate as a witness that there was any writing on the subject.
The defendant applied to the District Court to have two witnesses examined: John L. Johnson, of Newark, New Jersey, agent for the heirs of J. Van Dyne, vendees of defendant in 1872, and the other, Robert Johnson, of Chicago. They are not vendors and their names are not connected with the chain of title as owners.
The interrogatories filed subsequent to the order were “ propounded to them on facts and articles,” although they were never owners of the property involved.
The ruling rescinding the order to haye these witnesses examined ,was entirely proper. The defendant complains of the omission of a word. There is no omission from the interrogatories quoted. But whether we read the words “produce,” “furnish,” “answer,” or any other, between the lines of the third interrogatory, as defendant contends should be read, the testimony would not be admissible; the purpose of the defendant being to show title to realty. The word is of no interest and does not change the issue.
The counsel for the defendant who filed the last brief for a rehearing have clearly stated the grounds of the defence. If they will recall that the title was made in the name of the plaintiff and duly recorded;
That he paid the price;
That the defendant has not any writing establishing title;
That the demands for money contained in several letters do not prove a sale, or refer to any sale, the impossibility of decreeing that there is a title under which the defendant shall hold possession as. owner will suggest itself to them.
Rehearing refused.